IN THE COURT OF APPEALS OF IOWA

                                     No. 14-0947
                                 Filed June 24, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DALE ROBERT STICKLEY,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Andrea J.

Dryer, Judge.



      Dale Stickley appeals following judgment and sentences imposed upon

his two convictions of possession of precursors, ethyl ether and ephedrine, with

intent to manufacture methamphetamine. AFFIRMED.




      Jessica Maffitt of Benzoni Law Office, P.L.C., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, Mary A. Triick, Assistant Attorney

General, Thomas J. Ferguson, County Attorney, and Brad P. Walz, Assistant

County Attorney, for appellee.



      Considered by Danilson, C.J., and Vaitheswaran and Doyle, JJ.
                                            2


DANILSON, C.J.

         The sole issue before us is whether there has been a violation of Dale

Stickley’s right to be brought to trial within ninety days of the indictment being

found.

         Iowa Rule of Criminal Procedure 2.33(2)(b) provides:

         If a defendant indicted for a public offense has not waived the
         defendant’s right to a speedy trial the defendant must be brought to
         trial within 90 days after indictment is found or the court must order
         the indictment to be dismissed unless good cause to the contrary
         be shown.

         A trial information was approved on March 15, 2013. Stickley was served

with copy of the trial information on March 25, 2013. On May 24, 2013, a written

speedy-trial waiver was executed by Stickley.           The waiver contained clear

language explaining to Stickley the specific rights being waived.         He himself

referred to that waiver in his May 28, 2013 motion for extension of time to file

pretrial motions, which he filed pro se.         Stickley later moved to dismiss the

charges for violation of his speedy-trial rights, contending he did not voluntarily or

intelligently waive his speedy-trial rights. Following a hearing, the district court

disagreed, finding Stickley to be “competent, . . . literate, has some familiarity

with court procedures because of his prior convictions, and has demonstrated

some capacity to file motions on his own.” The district court found Stickley’s

claim that he was somehow duped or forced into signing the waiver was “at best,

disingenuous.”

         On appeal, Stickley contends the waiver of his right to a speedy trial was

not voluntarily or intelligently entered.       We review the denial of a motion to
                                         3

dismiss for an abuse of discretion. See State v. Winters, 690 N.W.2d 903, 908

(Iowa 2005).

       Our supreme court has held that this rule means “a criminal charge must

be dismissed if the trial does not commence within ninety days from the filing of

the charging instrument ‘unless the State proves (1) defendant’s waiver of

speedy trial, (2) delay attributable to the defendant, or (3) “good cause” for the

delay.’” Id. (quoting State v. Nelson, 600 N.W.2d 598, 600 (Iowa 1999)). As the

trial court below correctly concluded, Stickley both waived his speedy-trial rights

and actively participated in the delays of his case.

       We acknowledge Stickley’s contention that his waiver was “due to a series

of events outside Stickley’s control, involving two attorneys withdrawing from his

representation due to ethical conflicts” and that he “did not receive effective

representation regarding his waiver.” However, our record does not allow us to

draw such conclusions. “Even a lawyer is entitled to his day in court, especially

when his professional reputation is impugned.” State v. Bentley, 757 N.W.2d
257, 264 (Iowa 2008).     Because the record here is inadequate, the issue of

whether trial counsel was ineffective is preserved for possible postconviction-

relief proceedings.

       Upon the record before us, we can only conclude that no violation of rule

2.33(2)(b) occurred and Stickley was not entitled to have the charges against him

dismissed. We therefore affirm.

       AFFIRMED.